Citation Nr: 1744169	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin cancer, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1954 to April 1959 and from May 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for skin cancer, to include as a result of exposure to ionizing radiation.

The Board notes that it has been shown that the Veteran's service personnel records for both of his periods of active service are mostly unavailable, as a June 2011 response from the National Personnel Records Center (NPRC) indicated that the records had been lost in a fire.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contended that he developed skin cancer as a result of exposure to ionizing radiation during his military service when he participated in Operation REDWING.  He reported that he was an aircraft mechanic that was part of the 4925th Test Group (Atomic) at Kirkland Air Force Base in New Mexico and that he helped install missiles and clean the aircraft after the tests.  In support of his claim, the Veteran submitted a copy of the order that assigned him to Operation REDWING, effective July 21, 1955.  He also submitted a copy of the special order indicating that he was awarded the Good Conduct Medal for the period from December 6, 1954, to December 5, 1957.  The regulations provide that the operational period for Operation REDWING was from May 5, 1956, through August 6, 1956.  38 C.F.R. § 3.309(d)(3)(v)(M) (2016).  It was unclear whether the Veteran's unit, the 4925th Test Group (Atomic), was present during the operational period of Operation REDWING.  The Veteran's submitted documentation initially established that he was assigned to Operation REDWING, effective July 21, 1955, but did not indicate the length of period of his assignment.

Post-service VA and private medical records dated from March 2005 to January 2012 reflect that the Veteran received intermittent treatment for various skin disabilities, including the removal of squamous cell carcinoma and basal cell carcinoma. 

A July 2011 memorandum from the Chief of Contingency Radiation Operations of the Air Force Medical Support Agency indicated that the United States Air Force Master Radiation Exposure Registry (MRER) had been searched for the Veteran and that there had been no external or internal radiation exposure data found for him.  The Chief stated that the MRER was the single repository for occupational radiation exposure monitoring for all Air Force personnel, but that there were cases where early records were not forwarded for inclusion in the central repository.  He also reported that no information had been provided regarding the nature of the Veteran's exposure, and that if the Veteran believed his radiation exposure was due to fallout from U.S. atmospheric nuclear tests, VA should contact the Defense Threat Reduction Agency (DTRA).

In August 2012 the Board remanded the claim for further development to ascertain whether the Veteran's unit was present during the operational period of Operation REDWING by verifying with the NPRC whether the Veteran's unit was present at Kirkland Air Force Base in New Mexico during May 5, 1956, through August 6, 1956, in support of Operation REDWING; and if verified, to seek dosage information from official sources, obtain a dose estimate from the Under Secretary for Health, and refer the claim to the VA's Under Secretary for Benefits for appropriate consideration. 

In June 2016, the Joint Services Records Research Center (JSRRC) notified VA that they were unable to locate a 1956 historical report submitted by Atomic or its higher headquarters.  The JSRRC explained that unit histories and supporting documents of Air Force units are in the custody of the Air Force Historical Research Agency, Maxwell Air Force Base, Alabama.  The JSRRC noted that they had researched a brief 1937- 1956 history submitted by the Air Force Special Weapons Center which is the higher headquarters of Atomic, and found the Air Force Special Weapons Center participated in continental and overseas atomic testing programs including Operation REDWING in 1956.

In November 2016 the Air Force Historical Research Agency notified the AOJ that Atomic did not submit unit histories for 1956 and the unit history of the Air Force Special Weapons Center does not provide any listing of names from subordinate units.

The Veteran submitted a statement in December 2015 which noted that while stationed in Kirkland Air Force Base, the Veteran was taken to Indian Springs, Nevada, to prepare planes to drop a hydrogen or atomic bomb.  He reported that after they supplied the planes, he was told to stand outside in a trench and wait to be notified when to get down, but was hit by a hot blast of air, rocks and dust from the desert to where he was almost knocked over before he was able to take cover in a trench.  He stated that he and his cousin, who was stationed there with the fire department, reported to sick call with what looked like severe sunburn on one entire side of their bodies.

The Veteran submitted additional personnel records which showed that he was relieved from assignment from Atomic effective April 1959, verifying his presence at Kirkland Air Force Base in New Mexico during Operation REDWING.

The Board finds the Veteran's statement to be competent lay evidence of an in-service incurrence, and his verification of service during Operation REDWING credible.  As such, additional development is necessary in order to comply with the relevant provisions under 38 C.F.R. § 3.311 and VA Adjudication Procedures Manual M21-1 for claims based on exposure to radiation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must develop the claim in accordance with the provisions of 38 C.F.R. § 3.311 and VA Adjudication Procedure Manual M21-1 for claims based on exposure to ionizing radiation.  This includes seeking dose information from official sources, obtaining a dose estimate from the Under Secretary for Health, and referring the claim to the VA's Under Secretary for Benefits for appropriate consideration.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

